Title: To Thomas Jefferson from Charles Thomson, 30 July 1786
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
New york July 30. 1786.

I have received your letter of the 10 of May and am happy in the opportunity of being serviceable to you or any of your friends. I shall with pleasure honor the draughts of Mr. Watson or Mr.  Eveleigh and take care of and forward the seeds and plants as you desire. While on this subject I shall beg leave to mention a circumstance I have heard touching the introducing the native plants of one country into another. The late Duke of Argyle being fond of gardening and desirous of having some of the indigenous plants of America engaged a captain of a vessel on whom he had conferred some favours, to go, on his arrival in America, into the woods and after raking off the leaves to scrape or pare off about a quarter of an inch deep of the surface of the earth, put it into hogsheads and bring it to him. When it arrived he had a bed prepared in his garden and spread the American earth over it to the same depth it was pared off from the native soil. The consequence was, as I have been informed, that there came up next year a number of plants, many of which were quite new in that country, and undescribed by any botannical writer.
On the 8th. of this Month I acknowledged the receipt of your favour of the 22d. of April and troubled you with an account of a singular phenomenon that appeared in our sky on the night of the 1st. at the same time with a Northern light. I wrote also to you on the 6th. of April and acknowledged the receipt of yours of the 8 Oct. I hope my letters have got safe to hand. With the greatest esteem and affection I am Dr. Sir your sincere Friend & Servt.,

Chas. Thomson

